                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

TERRANCE LAMONT FIELDS,                        )
                                               )
            Petitioner,                        )
                                               )
      vs.                                      )      Case No. 1:16 CV 66 RWS
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
          Respondent.                          )


                           MEMORANDUM AND ORDER

      This matter is before the Court on a motion by Petitioner Terrance Fields to

vacate his sentence under 28 U.S.C. § 2255. Fields asserts that, under Johnson v.

United States, 135 S. Ct. 2551 (2015), he is no longer subject to an enhanced

sentence under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(1) (“ACCA”).

Respondent United States of America opposes the motion, arguing that Johnson

does not entitle Fields to relief. For the reasons that follow, I will deny Fields’

motion.

      Background

      On March 28, 2006, Fields pleaded guilty to being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). In his plea agreement and at his

change of plea hearing Fields acknowledged that he was an armed career criminal

subject to a minimum sentence of fifteen years imprisonment. On January 16,

                                           1
2007, at Fields’ sentencing hearing, it was deemed that Fields was an armed career

criminal under the ACCA. The following three predicate convictions for ACCA

purposes were identified in Fields’ Presentence Report (“PSR”) at the time of

sentencing:

      (i)       Felony Second Degree Robbery, September 9, 1981, Circuit Court

                of Dunklin County, Missouri, Case. No. 448595;

      (ii)      Felony Offering Violence to an Officer of a Correctional

                Institution, April 29, 1983, Circuit Court of Cole County, Missouri,

                Case No. CR 382-1071 FX; and

      (iii)     Felony Distribution of a Controlled Substance Near a School,

                September 4, 1998, Circuit Court of St. Louis, Case No. 971-

                0004008.

      As a result, I sentenced Fields to a term of imprisonment of 188 months.

      On April 1, 2016, Fields filed a petition to vacate, set aside or correct

sentence under 28 U.S.C. §2255. Fields argues that the decision in Johnson opens

the door to allow him to challenge his second degree robbery conviction as a

predicate offense for his classification as an armed career criminal.

      Legal Standard

      A district court may vacate, set aside, or correct a federal sentence if “the

sentence was in excess of the maximum authorized by law.” 28 U.S.C. § 2255(a).


                                          2
The petitioner bears the burden to show he is entitled to relief. Day v. United

States, 428 F.2d 1193, 1195 (8th Cir. 1970). The United States must prove at

sentencing, by a preponderance of the evidence, that the defendant has qualifying

ACCA offenses. United States v. Thornton, 766 F.3d 875, 878 (8th Cir.2014). To

be entitled to relief under Johnson, the petitioner must show by a preponderance of

the evidence that the was sentence pursuant to the residual clause of the ACCA.

Walker v. United States, 900 F.3d 1012, 1015 (8th Cir. 2018).

      Analysis

      The ACCA and Johnson

      Ordinarily, the crime of being a felon in possession of a firearm in violation

of 18 U.S.C. § 922(g) is subject to a maximum punishment of ten years. 18 U.S.C.

§ 924(a). The ACCA requires a fifteen-year minimum sentence enhancement if a

person who violates Section 922(g) has three previous convictions for a violent

felony or serious drug offense. 18 U.S.C. § 924(e)(1). The statute defines violent

felony as any felony that: “(i) has as an element the use, attempted use, or

threatened use of physical force against the person of another; or (ii) is burglary,

arson, or extortion, involves use of explosives, or otherwise involves conduct that

presents a serious potential risk of physical injury to another.” 18 U.S.C. §

924(e)(2)(B) (emphasis added). The Johnson court invalidated the italicized

portion of the statute, commonly known as the “residual clause.” See Johnson, 135


                                           3
S. Ct. at 2556-57. The other clauses, Section 924(e)(2)(B)(i) (the “elements

clause”), and the first portion of Section 924(e)(2)(B)(ii) (the “enumerated offenses

clause”), remain in effect. Id. at 2563. The Supreme Court subsequently confirmed

that Johnson announced a new substantive rule which applies retroactively to cases

on collateral review. See Welch v. United States, 136 S. Ct. 1257, 1268 (2016).

      Johnson Relief is not Available to Fields

      Fields asserts that he is entitled to relief under the ruling in Johnson. But

that ruling only provides relief to defendants who were found to be armed career

criminals based on the ACCA’s residual clause. Nothing in the record in this case

indicates that Fields was sentenced as an armed career criminal under the residual

clause of 18 U.S.C. § 924(e)(1). It is Fields’ burden to establish that he was

sentenced under the residual clause of the ACCA.

      Even if Fields could meet that burden his petition would still be denied.

When a defendant has three qualifying convictions under the ACCA any error in

sentencing under the residual clause is deemed harmless error. Garcia-Hernandez

v. United States, 915 F.3d 558, 560 (8th Cir. 2019); Lofton v. United States, 920

F.3d 572, 574–75 (8th Cir. 2019) (“If the sentencing court likely relied upon the

residual clause, but the conviction qualifies as a violent felony under current law,

resentencing is not required because any error by the sentencing court would be

harmless.”).


                                          4
      The sole ground that Fields raises for relief is that his Missouri conviction

for second-degree robbery under section 569.030 R.S.Mo. is not a predicate ACCA

offense. However, the United States Court of Appeals for the Eighth Circuit has

held otherwise. In United States v. Swopes, 886 F.3d 668 (8th Cir. 2018), the

Eighth Circuit, en banc, held that Missouri second-degree robbery is a violent

felony under the elements clause of the ACCA. Id. at 671 (overruling the decision

in United States v. Bell, 840 F.3d 963, 964 (8th Cir. 2016) which found that

Missouri second-degree robbery was not a “crime of violence” under the United

States Sentencing Guidelines).

      As a result, Fields’ claim for relief based on a challenge to his Missouri

second-degree robbery conviction is without merit and will be denied.

      Certificate Of Appealability

      For this Court to grant a certificate of appealability, Fields must make a

substantial showing that his constitutional right was denied. See Cox v. Norris,

133 F.3d 565, 569 (8th Cir. 1997). “A substantial showing is a showing that issues

are debatable among reasonable jurists, a court could resolve the issues differently,

or the issues deserve further proceedings.” Id. For the reasons set forth above, I

find Fields has not made such a showing. As such, I will not issue a certificate of

appealability.




                                          5
      Accordingly,

      IT IS HEREBY ORDERED that Petitioner Terrance Lamont Fields

motion to vacate under 18 U.S.C. § 2255 is DENIED.

      IT IS FURTHER ORDERED that this court will not issue a certificate of

appealability.

      An appropriate judgment will accompany this Memorandum and Order.



                                     _____________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE


Dated this 18th day of June, 2019.




                                       6
